Citation Nr: 1402698	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  09-46 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from November 2007 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's residuals of a left ankle injury are currently assigned a 10 percent disability rating under Diagnostic Code 5271, effective December 12, 2008.  See 38 C.F.R. § 4.71a (2013).  The Veteran seeks a higher initial rating.

The Veteran was provided with an April 2009 VA examination relating to his left ankle service connection claim, and later with a January 2013 VA examination relating to his initial rating claim.  The Board also acknowledges that a January 2013 addendum opinion reflects that the examiner had reviewed the claims file.

The January 2013 VA examiner noted, among other things, some limitation of motion, that the Veteran was able to do repetitive range of motion testing without any additional functional loss due to weakness, fatigue, or lack of endurance, that lower extremity strength was 5/5, and there was no instability of station.  
At the October 2013 Board hearing, however, the Veteran testified that his left ankle disability had worsened and he requested that he be provided with a new VA examination.  He also testified that he experienced significant left ankle weakness and fatigability (whereas the recent January 2013 VA examination report noted that there was no additional functional loss due to weakness after repetitive testing).  Because the evidence indicates that the Veteran's left ankle symptomatology may be more severe than that shown on the most recent January 2013 VA examination report, the Board finds that a remand is necessary so that the Veteran may be provided with a new VA examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (citing 38 C.F.R. § 3.327(a)) ("VA regulations specifically require the performance of a new medical examination . . . [when] 'evidence indicates there has been a material change in a disability or that the current rating may be incorrect.'").

The claims file includes VA treatment records dated to October 2009, as well as a copy of a November 2009 private consultation record from Dr. C., an orthopedic foot and ankle surgeon.  On remand, copies of the Veteran's more recent VA treatment records dated since October 2009 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated since October 2009 relating to the Veteran's claim and associate them with the claims file.

2. After the above development has been completed, provide the Veteran with a VA examination to address the current severity of his service-connected left ankle disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

Please ask the examiner to specifically address the effect of the Veteran's left ankle disability on his occupational functioning (having carefully reviewed his hearing testimony in particular regarding his occupation) and activities of daily living.

Also, please ask the examiner to explain in greater detail the additional functional loss in terms of additional loss of range of motion experienced by the Veteran due to his reported symptoms of "significant" weakness, fatigability, instability, and pain.  If there is no additional loss of motion, please ask the examiner to nonetheless otherwise opine as to any additional functional loss.

Also, please ask the examiner to perform an MRI, or to please explain why none is required.  See Board Hearing Transcript at 12-15.

3. Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

